Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is in response to application filed 01/26/2022.
Claims 2-21 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 has been placed in record and considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patented Case No. 9,940,300 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2-21 of the current application perform the same steps or limitations recited by claims 1-19 of U.S. Patented Case No. 9,940,300 B2 as detailed below by the examiner.  

Claim 2-21
Current Application
Claim 1-19
Patent Case No. 9,940,300 B2
Claim 2: A computer system comprising:
at least one hardware processor; and
non-transitory computer readable storage configured to store instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising:
storing, for each respective one of a plurality of different electronic board portals, digital data of the respective one of the plurality of different electronic board portals in an encrypted form, wherein each one of the plurality of different electronic board portals is associated with at least one computer-based account for accessing the digital data of a respective board portal, wherein the plurality of different electronic board portals includes a first electronic board portal and a second electronic board portal;
storing an encrypted form of first digital data, which is associated with the first electronic board portal, to the non-transitory computer readable storage, wherein the encrypted form of the first digital data is based on which one of the plurality of different electronic board portals the first digital data is associated with;
storing, to the non-transitory computer readable storage, a link between at least the first electronic board portal and the second electronic board portal;
based on a request in association with a second computer-based account that is associated with the second electronic board portal, retrieving the encrypted form of the first digital data that is stored in association with the first electronic board portal, wherein the retrieval is authorized based at least in part on the stored link between the first electronic board portal and second electronic board portal; and
communicating, to a remote computer system that is associated with the second computer-based account, data that is based on the encrypted form that was retrieved from the non-transitory computer readable storage..

Claim 1. A board portal system for managing multiple different electronic board portals that respectively correspond to a separate legal entity having a board of directors, each one of the electronic board portals having at least one computer-based account that is associated with at least one member, the board portal system comprising:
a non-transitory storage medium system configured to:
store each one of a plurality of digital documents in an encrypted form and in association with at least one of the multiple different electronic board portals, the encrypted form for each one of the plurality of digital documents being different and based on the associated at least one of the multiple different electronic board portals of the corresponding digital document; and
a computer server that includes processing circuitry coupled to a memory device and a transceiver, the computer server accessible using a remote computer device via the transceiver, the computer server being configured to:
establish at least one association between a plurality of the multiple different electronic board portals, the boards of directors associated with the multiple different electronic board portals corresponding to a set of legal entities that belong to a pre-defined organizational structure;
record, to the non-transitory storage medium system, the established at least one association that is between the plurality of the multiple different electronic board portals;
create an electronic workspace for each one of the multiple different electronic board portals;
execute, within a corresponding electronic workspace of one of the multiple different electronic board portals, one or more tasks, the one or more tasks being associated with at least one of the plurality of documents; and
in accordance with execution of the one or more tasks, accept a request to access the at least one of the plurality of stored documents for a computer-based account;
authorize access to the at least one of the plurality of stored documents for the computer-based account based on the stored at least one association.


Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patented Case No. 10,509,763 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2-21 of the current application perform the same steps or limitations recited by claims 1-20 of U.S. Patented Case No. 10,509,763 B2 as detailed below by the examiner.  

Claim 2-21
Current Application
Claim 1-20
Patent Case No. 10,509,763 B2
Claim 2: A computer system comprising:
at least one hardware processor; and
non-transitory computer readable storage configured to store instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising:
storing, for each respective one of a plurality of different electronic board portals, digital data of the respective one of the plurality of different electronic board portals in an encrypted form, wherein each one of the plurality of different electronic board portals is associated with at least one computer-based account for accessing the digital data of a respective board portal, wherein the plurality of different electronic board portals includes a first electronic board portal and a second electronic board portal;
storing an encrypted form of first digital data, which is associated with the first electronic board portal, to the non-transitory computer readable storage, wherein the encrypted form of the first digital data is based on which one of the plurality of different electronic board portals the first digital data is associated with;
storing, to the non-transitory computer readable storage, a link between at least the first electronic board portal and the second electronic board portal;
based on a request in association with a second computer-based account that is associated with the second electronic board portal, retrieving the encrypted form of the first digital data that is stored in association with the first electronic board portal, wherein the retrieval is authorized based at least in part on the stored link between the first electronic board portal and second electronic board portal; and
communicating, to a remote computer system that is associated with the second computer-based account, data that is based on the encrypted form that was retrieved from the non-transitory computer readable storage..

Claim 1.  A board portal system for managing multiple different electronic board portals that respectively correspond to a separate legal entity having a board of directors, each one of the electronic board portals having at least one computer-based account that is associated with at least one member, the board portal system comprising:
a non-transitory storage medium system configured to store each one of a plurality of digital documents in an encrypted form, wherein each one of the digital documents is linked to at least one of the multiple different electronic board portals,
a processing system that includes at least one hardware processor and a memory device, the processing system coupled to an electronic network interface device, the processing system accessible using a remote computer device, the processing system configured to:
receive, via the electronic network interface device, a first digital document that is uploaded in connection with by an account that is associated with a first electronic board portal of the multiple different electronic board portals;
encrypt the first digital document into the encrypted form and store the encrypted form of the first digital document in association with the first electronic board portal, wherein how the first digital document is encrypted into the encrypted form is based on which one of the multiple different electronic board portals the first digital document is to be stored in association with;
establish at least one association between at least two of the multiple different electronic board portals; and
authorize, for a computer-based account, access to the at least one of the plurality of digital documents that are stored in encrypted form, wherein access is authorized based at least in part on the established at least one association between at least two of the multiple different electronic board portals.



Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patented Case No. 10,831,697 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2-21 of the current application perform the same steps or limitations recited by claims 1-20 of U.S. Patented Case No. 10,831,697 B2 as detailed below by the examiner.  

Claim 2-21
Current Application
Claim 1-20
Patent Case No. 10,831,697 B2
Claim 2: A computer system comprising:
at least one hardware processor; and

non-transitory computer readable storage configured to store instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising:
storing, for each respective one of a plurality of different electronic board portals, digital data of the respective one of the plurality of different electronic board portals in an encrypted form, wherein each one of the plurality of different electronic board portals is associated with at least one computer-based account for accessing the digital data of a respective board portal, wherein the plurality of different electronic board portals includes a first electronic board portal and a second electronic board portal;
storing an encrypted form of first digital data, which is associated with the first electronic board portal, to the non-transitory computer readable storage, wherein the encrypted form of the first digital data is based on which one of the plurality of different electronic board portals the first digital data is associated with;
storing, to the non-transitory computer readable storage, a link between at least the first electronic board portal and the second electronic board portal;
based on a request in association with a second computer-based account that is associated with the second electronic board portal, retrieving the encrypted form of the first digital data that is stored in association with the first electronic board portal, wherein the retrieval is authorized based at least in part on the stored link between the first electronic board portal and second electronic board portal; and
communicating, to a remote computer system that is associated with the second computer-based account, data that is based on the encrypted form that was retrieved from the non-transitory computer readable storage.

Claim 1.  A computer system comprising:
a non-transitory storage medium configured to store, for each of multiple different electronic board portals, board portal digital data, wherein each instance of board portal digital data is linked to at least one of the multiple different electronic board portals and stored in an encrypted form, wherein each one of the multiple different electronic board portals has at least one computer-based account for accessing board portal digital data that is linked to a corresponding electronic board portal; and
at least one hardware processor that is coupled to the non-transitory storage medium and to a an electronic network interface, the at least one hardware processor configured to perform operations that include:
receiving, via the electronic network interface, input data provided in connection with by a first computer-based account of a first electronic board portal of the multiple different electronic board portals,
using the input data to generate an encrypted form of a first instance of board portal digital data, and store the encrypted form of the first instance of board portal digital data in association with the first electronic board portal, wherein how the first instance of board portal digital data is encrypted is based on which one of the multiple different electronic board portals the first instance of board portal digital data is to be stored in association with,
establishing at least one association between at least the first electronic board portal and a second electronic board portal of the multiple different electronic board portals, and
authorizing, for a second computer-based account of the second electronic board portal, access to the first instance of board portal digital data that is stored in encrypted form, wherein access is authorized based at least in part on the established at least one association between the first and second electronic board portals.


Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patented Case No. 11,176,080 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2-21 of the current application perform the same steps or limitations recited by claims 1-20 of U.S. Patented Case No. 11,176,080 B2 as detailed below by the examiner.  

Claim 2-21
Current Application
Claim 1-20
Patent Case No. 11,176,080 B2
Claim 2: A computer system comprising:
at least one hardware processor; and
non-transitory computer readable storage configured to store instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising:
storing, for each respective one of a plurality of different electronic board portals, digital data of the respective one of the plurality of different electronic board portals in an encrypted form, wherein each one of the plurality of different electronic board portals is associated with at least one computer-based account for accessing the digital data of a respective board portal, wherein the plurality of different electronic board portals includes a first electronic board portal and a second electronic board portal;
storing an encrypted form of first digital data, which is associated with the first electronic board portal, to the non-transitory computer readable storage, wherein the encrypted form of the first digital data is based on which one of the plurality of different electronic board portals the first digital data is associated with;
storing, to the non-transitory computer readable storage, a link between at least the first electronic board portal and the second electronic board portal;
based on a request in association with a second computer-based account that is associated with the second electronic board portal, retrieving the encrypted form of the first digital data that is stored in association with the first electronic board portal, wherein the retrieval is authorized based at least in part on the stored link between the first electronic board portal and second electronic board portal; and
communicating, to a remote computer system that is associated with the second computer-based account, data that is based on the encrypted form that was retrieved from the non-transitory computer readable storage.

Claim 1.  A computer system comprising:
at least one hardware processor; and
computer storage storing instructions that when executed by the at least one hardware processor cause the computer system to:
store, to the computer storage and for each of multiple different electronic board portals, board portal digital data in an encrypted form, wherein each one of the multiple different electronic board portals is associated with at least one computer-based account for accessing the board portal digital data;
receive, via an electronic network interface, first data provided in connection with a first computer-based account that is associated with a first electronic board portal of the multiple different electronic board portals;
generate an encrypted form of the first data, and store the encrypted form of the first data in the computer storage in association with the first electronic board portal, wherein how the first data is encrypted to the encrypted form is based on which one of the multiple different electronic board portals the first data is associated with;
establish at least one association between at least the first electronic board portal and a second electronic board portal of the multiple different electronic board portals; and
decrypt, for a second computer-based account that is associated with the second electronic board portal, the encrypted form of the first data and authorize access to the first data by the a second computer-based account, wherein the decrypt is performed based at least in part on the established at least one association between the first and second electronic board portals.

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Gazzetta et al., US 2008/0294899 A1: Secure Management of Document in a Client-Server Environment.  Gazzetta discloses securely handling a document e.g. electronic board material or book, in a client-server environment, to provide secure offline access to documents stored at a remote location or server, using a Secure Vault. 
McKibben et al., US 2004/0123242 A1: Context Instantiated Application Protocol. McKibben discloses boards that are associated with users in a web with parent-child relationship.
Saintry et al., US 2005/0108268 A1: Company Board Data Processing System and Method. 
Jain et al., US 2009/0065572 A1:  Wirelessly Executing Transactions with Different Enterprises.  Jain discloses identify access privileges associated with the user account.
Wanek et al. US 7,636,841 B2:  Systems and Methods for Secure Data Exchange in a Distributed Collaborative Application.  Wanek discloses using different encryption keys or different mechanisms to provide message security for participant endpoints.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                                      

/SHEAN TOKUTA/Primary Examiner, Art Unit 2446